 In the Matter of GRAYSON HEAT CONTROL, LTD.andUNITED ELECTRICALRADIO & MACHINE WORKERS OF AMERICA, LOCAL No. 1421, C. I. O.Case No. R-14920SUPPLEMENTAL DECISIONANDORDERNovember 8, 1939On August 12, 1939, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ing.'The Direction of Election provided that an election by secretballot be conducted within fifteen (15) days from the date of theDirection among the production and maintenance employees ofGrayson Heat Control, Ltd., Lynwood, California, herein called theCompany, who were employed by the Company during the pay-rollperiod last preceding the date of the Direction including workingsupervisors, servicemen, stockroom and shipping clerks and the jani-tors, and such of those employees who did not work during suchpay-roll period because they were ill or on vacation, or who werethen or had since been temporarily laid off, but excluding non-work-ing supervisors, clerical workers, draftsmen, laboratory workers andengineers and employees who had since such pay-roll period -quitor been discharged for cause to determine whether or not they de-sired to be represented for the purposes of collective bargaining, byUnited Electrical Radio & Machine Workers of America, LocalNo. 1421, C. I. 0., affiliated with the Congress of IndustrialOrganizations.Pursuant to the Direction an election by secret ballot was con-ducted on August 24, 1939, at Lynwood, California, under the direc-tion and supervision of the Acting Regional Director for theTwenty-first Region (Los Angeles, California).On August 29,1939, the Acting Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, issued and on September 1, 1939, duly served upon114 N. L. R. B. 491.17 N. L. R. B., No. 28.418 GRAYSON HEAT CONTROL, LTD.419the parties to the proceedings an Election Report.On September8, 1939, United Electrical Radio & Machine Workers of America,Local No. 1421, C. I. 0., filed with the Regional Director its objec-tions to the conduct of said election, but thereafter, on October 21,1939, formally withdrew said objections.No objections were filedby the Company.As to the results of the secret ballot the Acting Regional Directorreported as follows :Total number eligible to vote_______________________________ 233Total number of ballots counted_____________________________ 225Total number of votes for United Electrical Radio & MachineWorkers of America, Local No. 1421, C. I. O_______________ 109Total number of votes against United Electrical Radio & Ma-chineWorkers of America, Local No. 1421, C. I. 0--------- 116Total number of blank ballots_______________________________0Total number of void ballots_______________________________0Total number of challenged votes___________________________0The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees inthe appropriate unit.The petition for investigation and certificationof representatives of employees of Grayson Heat Control, Ltd., Lyn-wood, California, will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2,IT IS HEREBY ORDERED that the petition forinvestigationandcertifi-cation of representatives of employees of Grayson Heat Control, Ltd.,Lynwood, California, filed by United Electrical Radio & MachineWorkers of America, Local No. 1421, C. I. 0., be, and it hereby is,dismissed.